          Case 20-20296             Doc 23        Filed 04/30/20           Entered 04/30/20 16:31:20    Page 1 of 1
ct157                                                                                                             10/2019
                                    United States Bankruptcy Court
                                         District of Connecticut


In re:
         Xuedong Liu                                                                           Case Number: 20-20296
         Danyi Qian                                                                            Chapter: 7
         Debtor*

                                  ORDER APPROVING APPLICATION TO EMPLOY

       Pursuant to 11 U.S.C. §§ 327 and/or 328, Anthony S. Novak, Trustee (the "Applicant"), filed an
Application to Employ Lisa Barall-Matt of Coldwell Banker Realty as Real Estate Broker on March 20, 2020,
(ECF No. 11). After notice and a hearing, it is hereby

       ORDERED: The Application to Employ Lisa Barall-Matt of Coldwell Banker Realty as Real Estate
Broker is APPROVED; and it is further

         ORDERED: Any professional employed in this case who has received or will receive a retainer for
services rendered is not authorized to use any retainer funds unless and until an Application for Compensation
is filed and approved by this Court; and it is further

        ORDERED: The allowance and payment of compensation of reasonable fees and reimbursement for
actual, necessary expenses are subject to further order of the Court in accordance with 11 U.S.C. §§ 328, 330
and/or 331.

         Dated:      April 30, 2020                                                            BY THE COURT




                United States Bankruptcy Court
                District of Connecticut
                450 Main Street, 7th Floor
                Hartford, CT 06103
         * For the purposes of this order, "Debtor" means "Debtors" where applicable.
